Case 6:18-cv-00823-CEM-DCI Document 186 Filed 12/23/19 Page 1 of 2 PageID 7821



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 JAMES P. LARWETH,

                       Plaintiff,

 v.                                                            Case No: 6:18-cv-823-Orl-41DCI

 MAGELLAN HEALTH, INC.,

                       Defendant.
                                                /

                                                ORDER

        THIS CAUSE is before the Court on Defendant and Counter-Plaintiff Magellan Health,

 Inc.’s (“Magellan”) Motion for Clarification (“Motion,” Doc. 162), which was addressed by the

 Court at the December 19, 2019 status conference. This Order will also memorialize the scheduling

 matters addressed at the status conference.

         As explained on the record, the Motion will be granted in part and denied in part. Insofar

 as the Motion requests clarification that the Preliminary Injunction (Doc. 145) enjoins Larweth

 from competing directly or indirectly through any business, including Polestar, the Motion will be

 granted. Insofar as the Motion asks this Court to determine that Larweth is, in fact, violating the

 Preliminary Injunction, it will be denied without prejudice. If Magellan believes it can prove that

 Larweth is violating the Preliminary Injunction, Magellan may file a motion for sanctions and

 request an evidentiary hearing.

        As to the remaining scheduling matters, the trial term and related deadlines will be

 continued as set forth below.

        Accordingly, it is ORDERED and ADJUDGED as follows:




                                               Page 1 of 2
Case 6:18-cv-00823-CEM-DCI Document 186 Filed 12/23/19 Page 2 of 2 PageID 7822



            1. Magellan’s Motion for Clarification (Doc. 162) is GRANTED in part and

               DENIED in part as set forth herein.

            2. This matter is set for a date-certain trial on April 27, 2020, through May 1, 2020.

            3. The Final Pretrial Conference is set for Thursday, April 2, 2020, at 10 a.m. 1

            4. On or before February 28, 2020, the parties shall file their Final Pretrial

               Statement.

        DONE and ORDERED in Orlando, Florida on December 23, 2019.




 Copies furnished to:

 Counsel of Record




        1
         Although at the status conference, the Court indicated that the Final Pretrial Conference
 would be telephonic, upon further reflection the Court concludes that an in-person hearing is
 necessary.



                                           Page 2 of 2
